DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgments
In the reply, filed on December 16, 2020, Applicant amended claims 1, 2, 4, and 5.
Applicant cancelled claim 6.
Applicant added new claim 7. 
In the non-final rejection of November 10, 2020, Examiner objected to the Drawings under 37 CFR 1.83(a). Applicant cancelled claim 6. Objection is withdrawn.
Examiner objected to the Abstract. Applicant amended the Abstract. Objection is withdrawn.
Examiner objected to claims 1, 2, 4, and 5. Applicant amended claims 1, 2, 4, and 5. Objection is withdrawn.
Currently, claims 1-5 and 7 are under examination.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nisato (US 2010/0010418).
	In regards to claim 1, Nisato teaches a self-powered sheet (Figures 1A-2B, transdermal drug delivery system [100]), configured to absorb a liquid content and to be applied on a human skin, comprising:  
a base layer (gel [130]) configured to absorb the liquid content and adapted to be applied on the human skin, and the base layer having a contact surface 
a plurality of electrically conductive inks (electrode pairs [140])(conductive ink) disposed on the contact surface of the base layer (Figure 1A)(paragraph [0018]), each of the plurality of electrically conductive inks comprising a plurality of first electrodes (electrodes [142]) and a plurality of second electrodes (electrodes [144]); and when each of the plurality of first electrodes and each of the plurality of second electrodes are soaked in the liquid content, an electrical potential difference between one of the plurality of first electrodes and one of the plurality of second electrodes generates a current in the human skin (Abstract)(paragraph [0022])
wherein the plurality of first electrodes and the plurality of second electrodes are made of different materials (various metal foils) (paragraph [0018]), and each of the plurality of first electrodes and each of the plurality of second electrodes are different in electric potential (due to different metal foils including copper, silver or gold, platinum, molybdenum and chromium (and multilayer combinations thereof)) (paragraph [0018])
	In regards to claim 2, Nisato teaches a carrier (substrate [110]), wherein the carrier has a surface, the plurality of electrically conductive inks are printed on the surface of the carrier, the contact surface of the base layer is stacked on the surface of the carrier so that the plurality of 
	In regards to claim 3, Nisato teaches that the carrier is made of polyethylene terephthalate (paragraph [0016]).
	In regards to claim 4, Nisato teaches that the plurality of first electrodes and the plurality of second electrodes of each of the plurality of electrically conductive inks are arranged in a staggered manner (paragraph [0026]: other electrode configurations can be used, including those shown in… FIG. 3B (a pair of parallel electrodes A, B with interleaved "teeth"))(Figure 3B).
	In regards to claim 5, Nisato teaches that each of the plurality of first electrodes and each of the plurality of second electrodes comprise at least one material such as copper (Cu) (copper) or silver (Ag) (silver) (paragraph [0018]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Nisato, as applied to claim 5 above, and further in view of Myers et al (US 5,405,317).
	In regards to claim 7, Nisato teaches that the plurality of first electrodes are made of silver (paragraph [0018]); however, Nisato does not teach that the plurality of second electrodes are made of zinc, as Nisato teaches that the plurality of second electrodes are made of copper, gold, platinum, molybdenum and chromium (and multilayer combinations thereof) (paragraph .

Response to Arguments
Applicant's arguments filed December 16, 2020, have been fully considered but they are not persuasive:
	In regards to claim 1, Applicant argued: In this paper, Applicants submit that Nisato fails to disclose the feature "the plurality of first electrodes and the plurality of second electrodes are made of different materials, and each of the plurality of first electrodes and each of the plurality of second electrodes are different in electric potential" in claim 1. In specific, Nisato adopts the battery 112 to produce a voltage V1 across the electrodes 142 and 144 and cause current Il to pass through the gel 130, such that the gel 130 can release substances containing therein on the human skin. Therefore, it can be understood that the current passing through the gel 130 is provided by the battery 112 rather than generated from the electrical potential differences between the electrodes 142 and 144. Since Nisato uses the battery 112 to cause current Il to pass .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEFALI D PATEL whose telephone number is (571)270-3645.  The examiner can normally be reached on Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin C Sirmons can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/SHEFALI D PATEL/Primary Examiner, Art Unit 3783